EVERETT, Chief Judge
(concurring in the result).
In this well-tried case, I would probably conclude that, for reasons suggested in the dissent, the instructions by the military judge were adequate to meet his duty to differentiate sua sponte between self-defense in relation to the intentional firing of *318the revolver and self-defense in relation to use of the revolver as a club to strike the victim. However, in light of the defense requests for instructions and the colloquy between defense counsel and the judge as to the two separate aspects of the issue of self-defense as raised by appellant’s testimony that he only was attempting to strike Sergeant Harrell with the firearm, the instructions are inadequate to make the necessary distinction.
The court members, obviously conscientious and anxious to do justice, requested additional instructions on the findings. Thus, the judge on two separate occasions advised the court members that, “in evaluating whether Sgt. Thomas was performing a lawful act in a lawful manner when, according to his testimony, he drew his weapon in self-defense to repel Sgt. Harrell by striking him with the weapon,” they might consider such relevant facts as “whether there were others present in the immediate area who could have assisted Sgt. Thomas; and the fact that Sgt. Thomas was a security policeman who had previously received training on the circumstances justifying the use of deadly force.” (Emphasis added). Moreover, in advising the court members on self-defense as it pertained to intentional homicide — namely, unpremeditated murder or voluntary manslaughter — the judge twice informed the court members that they might consider these same relevant facts.1
The rules of self-defense which govern the drawing of a pistol to use as a club are quite different from those which govern its intentional use as a firearm. However, the manner of the judge’s references might have misled the court members into believing that appellant could not lawfully have drawn his pistol to use as a club unless he would have been equally justified in drawing it for the purpose of shooting the victim. Furthermore, since in his lengthy advice to the members — a substantial portion of which was repeated to them — the military judge referred to the appellant’s status as a . security policeman only in connection with the receipt of “training on the circumstances justifying the use of deadly force,” the court members might well have inferred that Sergeant Thomas, as a security policeman, was more limited in the use of force than an ordinary citizen would be. Of course, as the principal opinion makes clear, the reverse is true. Thus, contrary to the thrust of the military judge’s instructions, appellant was not required to consider the presence in the immediate area of others who might have assisted him. In defending himself and asserting his authority, a police officer is not required to depend on the assistance of bystanders.
Admittedly, appellant entered the dining hall where the slaying occurred in order to eat supper rather than to enforce any law. However, according to his supervisor, Sergeant Flanagin, he was on duty and simply was being relieved “for chow.” When attacked by Sergeant Harrell, appellant wore his pistol and web belt and was carrying the portable radio used by security police at his station. Under these circumstances, appellant was fully entitled to whatever legal immunities are usually inherent in the status of a security policeman.
If the court members had convicted appellant of an intentional homicide, he might be unable to demonstrate prejudice, for the instructional errors would have had their greatest impact on the court members in determining the criminal liability for an unintended discharge of the pistol. However, since the court-martial ultimately found that appellant had not intended to kill or seriously harm his victim, the in*319structional error in the case was prejudicial.2

. The “relevant facts” to which the military judge called the members’ attention on four separate occasions were
the relative size and weight of Sgt. Thomas and Sgt. Harrell; their relative physical prowess and fighting ability; the threats made by Sgt. Harrell to Sgt. Thomas during and before the scuffle; the reputation, if any, of Sgt. Harrell for violence and aggressiveness; whether there were others present in the immediate area who could have assisted Sgt. Thomas; and the fact that Sgt. Thomas was a security policeman who previously received training on the circumstances justifying the use of deadly force.


. Although the Court did not grant review on the issue, I question the view of the court below that appellant could lawfully be compelled to serve a sentence adjudging the maximum punishment allowed by the Table of Maximum Punishments without receiving any credit for his extensive pretrial confinement. See Thomas v. United States, 8 M.J. 504 (A.F.C.M. R.1979). Although 18 U.S.C. § 3568, which calls for credit for time in custody prior to imposition of sentence, contains an express exception for trials by court-martial, it seems inconsistent with the provision for a maximum punishment to allow persons who have been placed in pretrial confinement to be confined in the aggregate for a period longer than the President has authorized. Indeed, such a result poses due process and equal protection problems.